Name: Commission Regulation (EEC) No 261/87 of 28 January 1987 amending Regulation (EEC) No 2321/86 as regards the submission of applications for compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: civil law;  farming systems
 Date Published: nan

 No L 26/18 Official Journal of the European Communities 29 . 1 . 87 COMMISSION REGULATION (EEC) No 261/87 of 28 January 1987 amending Regulation (EEC) No 2321/86 as regards the submission of applica ­ tions for compensation for the definitive discontinuation of milk production HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 2321 /86 is amended as follows : 1 . The date of '31 January 1987' given in subparagraph ( 1 ) (b) is replaced by ' 14 March 1987'. 2. The date of '31 December 1987' given in paragraph (3) is replaced by ' 15 February 1987'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1336/86 of 6 May 1986 fixing compensation for the definitive discontinuation of milk production ('), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2321 /86 of 24 July 1986 laying down detailed rules for the applica ­ tion of Council Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production (2), as last amended by Regulation (EEC) No 3835/86 (3), provided that for the first year of application requests for compensation were to be submitted to the competent authority during the period 28 July to 31 December 1986 ; whereas, in view of the decisions of the Council of 1 6 December 1986, the period for the submis ­ sion of requests should be further extended and likewise the date by which producers are to be informed whether or not their requests have been accepted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 119, 8 . 5. 1986, p. 21 . 2) OJ No L 202, 25 . 7 . 1986, p. 13 . (3) OJ No L 356, 17 . 12. 1986, p . 14.